Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oike et al. (U.S. App. 2017/0208309) in view of Miyatani et al. (U.S. App. 2019/0364253 hereinafter “Miya”).
In regard to claim 1, Oike teaches an information processing apparatus (see Para. 112-113) comprising:
	at least one processor (see Para. 227) programmed to
	acquire a first captured image by imaging a projection surface on which an image light of a first projector is projected (see Figs. 1-4 and Para. 108-110 capturing image data from each projector),
	acquire a second captured image by imaging the projection surface on which an image light of a second projector is projected (see Figs. 1-4 and Para. 108-110 capturing image data from each projector),
	determine, based on the first captured image and the second captured image, a first drawing range  (see at least Para. 8 and 20 image range captured includes 2A-2D) including a drawing range in which a first image projected by the first projector is drawn and a drawing range in which a second image is projected by the second projector is drawn (see at least Para 8 and 20 captured range includes at least a part of the first and second images),
	draw an image in the first drawing range (see Para. 131 draw black over the display),
	divide the image into a first image in which the first image is drawn and a second image in which the second image is drawn (see Para. 65 divide projected images for specific overlapping and non-overlapping areas for display),
	output the first image to the first projector, and
	output the second image to the second projector (see at least Figs. 1-4 and Para. 65 divide projected images for display by projectors).
Oike is not relied upon to teach dividing based on the drawing range.
However, Miya teaches dividing based on the drawing range (see at least Para. 40, 64, and Figs. 5-8 and 21A-21E division is based on print area).
It would have been obvious to a person of ordinary skill in the art to modify the projection system of Oike to include the image division of Miya to reduce manual positioning for homeographic projection onto a surface (see Para. 3 and 64).
	In regard to claim 5, Oike teaches an information processing system (see Para. 112-113) comprising:
	an imaging apparatus acquiring a first captured image by imaging a projection surface on which an image light of a first projector is projected and a second captured image by imaging the projection surface on which an image light of a second projector is projected (see Figs. 1-4 and Para. 108-110 capturing image data from each projector using cameras); and
	an information processing apparatus including at least one processor  (see Para. 227) programmed to determine, based on the first captured image and the second captured image  (see at least Para. 8 and 20 image range captured includes 2A-2D), a first drawing range including a drawing range in which a first image is projected by the first projector is drawn and a second drawing range in which a second image is projected by the second projector is drawn (see at least Para 8 and 20 captured range includes at least a part of the first and second images),
	draw an image in the first drawing range  (see Para. 131 draw black over the display),
	divide the image into a first image in which the first image is drawn and a second image in which the second image is drawn (see Para. 65 divide projected images for specific overlapping and non-overlapping areas for display),
	output the first image to the first projector, and
	output the second image to the second projector (see at least Figs. 1-4 and Para. 65 divide projected images for display by projectors).
Oike is not relied upon to teach dividing based on the drawing range.
However, Miya teaches dividing based on the drawing range (see at least Para. 40, 64, and Figs. 5-8 and 21A-21E division is based on print area).
It would have been obvious to a person of ordinary skill in the art to modify the projection system of Oike to include the image division of Miya to reduce manual positioning for homeographic projection onto a surface (see Para. 3 and 64).
	Regarding claim 2, Oike in view of Miya teaches all the limitations of claim 1. Oike further teaches the at least one processor	determines a first imaging range in which the image light of the first projector is imaged of the first captured image (see Fig. 2, VA-VD),
	determines a second imaging range in which the image light of the second projector is imaged of the second captured image (see Fig. 2, VA-VD).
	Oike is not relied upon to teach calculates a transform rate for transforming the second imaging range into a size,	transforms a size of the first imaging range into a transformed size of the first imaging range and a size of the second imaging range using the transform rate into a transformed size of the second imaging range, and
	determines the drawing range in which the first image is drawn and the drawing range in which the second image is drawn based on the transformed size of the first imaging range and the transformed size of the second imaging range.
	However, Miya teaches calculates a transform rate for transforming the second imaging range into a size (see at least Para. 61, 67, and 73-75), transforms a size of the first imaging range into a transformed size of the first imaging range and a size of the second imaging range using the transform rate into a transformed size of the second imaging range (see Figs. 21A-21E), and
	determines the drawing range in which the first image is drawn and the drawing range in which the second image is drawn based on the transformed size of the first imaging range and the transformed size of the second imaging range (see Figs. 21A-21E projection region blends the r7, r9, and r8 regions based on the transformation for each corresponding projection device and respective division).
It would have been obvious to a person of ordinary skill in the art to modify the projection system of Oike to include the image division of Miya to reduce manual positioning for homeographic projection onto a surface (see Para. 3 and 64).
	Regarding claim 3, Oile in view of Miya teaches all the limitations of claim 1. Oike further teaches wherein the at least one processor determines a first imaging range in which the image light of the first projector is imaged of the first captured image  (see Fig. 2, VA-VD),
	determines a second imaging range in which the image light of the second projector is imaged of the second captured image (see Fig. 2, VA-VD),
Oike is not relied upon to teach calculates a transform expression for transforming a size of the second imaging range into a panel size of a drawing panel of the second projector,
	transforms a size of the first imaging range into a transformed size of the first imaging range and the size of the second imaging range into a transformed size of the second imaging range using the transform expression, and
	determines the drawing range in which the first image is drawn and the drawing range in which the second image is drawn based on the transformed size of the first imaging range and the transformed size of the second imaging range.
However, Miya teaches calculates a transform expression for transforming a size of the second imaging range into a panel size of a drawing panel of the second projector (see at least Para. 61, 67, and 73-75 panel size is broadly reasonably interpreted to include print size of surface to be projected onto),
	transforms a size of the first imaging range into a transformed size of the first imaging range and the size of the second imaging range into a transformed size of the second imaging range using the transform expression (see at least Para. 69-75 shape expression of print surface), and
	determines the drawing range in which the first image is drawn and the drawing range in which the second image is drawn based on the transformed size of the first imaging range and the transformed size of the second imaging range (see Figs. 21A-21E projection region blends the r7, r9, and r8 regions based on the transformation for each corresponding projection device and respective division).
It would have been obvious to a person of ordinary skill in the art to modify the projection system of Oike to include the image division of Miya to reduce manual positioning for homeographic projection onto a surface (see Para. 3 and 64).
Regarding claim 4, Oile in view of Miya teaches all the limitations of claim 1. Oike further teaches wherein the at least one processor acquires a third captured image by imaging the projection surface on which an image light of a third projector is projected (see Fig. 2, VA-VD depicting at least 4 projectors),
	determines, based on the first captured image, the second captured image, and the third captured image, a second drawing range including the drawing range in which the first image is drawn, the drawing range in which the second image is drawn, and a drawing range in which a third image projected by the third projector is drawn (see Fig. 2, VA-VD and corresponding images),
	draws the image in the second drawing range (see Fig. 2 and (see Para. 131 draw black over the display),
	divides the image into the first image in which the first image is drawn, the second image in which the second image is drawn, and a third image based on the drawing range in which the third image is drawn (see Para. 65 divide projected images for specific overlapping and non-overlapping areas for display),
	outputs the first image to the first projector,
	outputs the second image to the second projector, and
	outputs the third image to the third projector (see at least Figs. 1-4 and Para. 65 divide projected images for display by projectors).
Oike is not relied upon to teach dividing based on the drawing range.
However, Miya teaches dividing based on the drawing range (see at least Para. 40, 64, and Figs. 5-8 and 21A-21E division is based on print area).
It would have been obvious to a person of ordinary skill in the art to modify the projection system of Oike to include the image division of Miya to reduce manual positioning for homeographic projection onto a surface (see Para. 3 and 64).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2625